Name: Council Decision 2007/455/CFSP of 25 June 2007 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe
 Type: Decision
 Subject Matter: international affairs;  civil law;  criminal law;  rights and freedoms;  Africa
 Date Published: 2007-06-30

 30.6.2007 EN Official Journal of the European Union L 172/89 COUNCIL DECISION 2007/455/CFSP of 25 June 2007 implementing Common Position 2004/161/CFSP renewing restrictive measures against Zimbabwe THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2004/161/CFSP (1), and in particular Article 6 thereof, in conjunction with Article 23(2) of the Treaty on European Union, Whereas: (1) By Common Position 2004/161/CFSP, the Council adopted measures, inter alia, to prevent the entry into, or transit through, the territories of Member States of individuals who engage in activities which seriously undermine democracy, respect for human rights and the rule of law in Zimbabwe and to freeze their funds and economic resources. (2) Following the recent brutality by the Government of Zimbabwe against opposition supporters, and the specific role of the police in these events, the names of the Assistant Police Commissioner in charge of Law and Order and the Senior Assistant Police Commissioner in charge of Harare should be added to the list set out in the Annex to Common Position 2004/161/CFSP. (3) Furthermore, more detailed reasons in relation to the individuals listed in that Annex should be provided. (4) The Annex to Common Position 2004/161/CFSP should therefore be updated and revised accordingly, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Common Position 2004/161/CFSP shall be replaced by the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Luxembourg, 25 June 2007. For the Council The President A. SCHAVAN (1) OJ L 50, 20.2.2004, p. 66. Common Position as last amended by Decision 2007/235/CFSP (OJ L 101, 18.4.2007, p. 14). ANNEX List of persons referred to in Articles 4 and 5 of Common Position 2004/161/CFSP 1. Mugabe, Robert Gabriel President, born 21.2.1924. Head of Government and as such responsible for activities that seriously undermine democracy, respect for human rights and the rule of law. 2. Bonyongwe, Happyton Director-General Central Intelligence Organisation, born 6.11.1960. Ties to the government and complicit in forming or directing repressive state policy. 3. Buka (a.k.a. Bhuka), Flora Presidents office and former Minister of State for Special Affairs responsible for land and Resettlement Programmes (Former Minister of State in the Vice-Presidents office and former Minister of State for the Land Reform in the President's Office), born 25.2.1968. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 4. Bvudzijena, Wayne Assistant Police Commissioner, Police Spokesman. Member of the security forces and bearing wide responsibility for defending serious violations of human rights. 5. Chapfika, David Deputy Minister of Agriculture (former Deputy Minister of Finance), born 7.4.1957. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 6. Charamba, George Permanent Secretary, Department for Information and Publicity, born 4.4.1963. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 7. Charumbira, Fortune Zefanaya Former Deputy Minister for Local Government, Public Works and National Housing, born 10.6.1962. Former member of the Government with ongoing ties to the Government. 8. Chigudu, Tinaye Provincial Governor: Manicaland. Ties to the Government and bearing wide responsibility for serious violations of human rights. 9. Chigwedere, Aeneas Soko Minister of Education, Sports and Culture, born 25.11.1939. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 10. Chihota, Phineas Deputy Minister for Industry and International Trade. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 11. Chihuri, Augustine Police Commissioner, born 10.3.1953. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 12. Chimbudzi, Alice ZANU (PF) Politburo Committee Member. Member of the politburo and as such with strong ties to the Government and its policy. 13. Chimutengwende, Chen Minister of State for Public and Interactive Affairs (former Minister of Post and Telecommunications), born 28.8.1943. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 14. Chinamasa, Patrick Anthony Minister of Justice, Legal and Parliamentary Affairs, born 25.1.1947. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 15. Chindori-Chininga, Edward Takaruza Former Minister of Mines and Mining Development, born 14.3.1955. Former member of the Government with ongoing ties to the Government. 16. Chipanga, Tongesai Shadreck Former Deputy Minister of Home Affairs, born 10.10.1946. Former member of the Government with ongoing ties to the Government. 17. Chitepo, Victoria ZANU (PF) Politburo Committee Member, born 27.3.1928. Member of the politburo and as such with strong ties to the Government and its policy. 18. Chiwenga, Constantine Commander Zimbabwe Defence Forces, General (former Army Commander, Lieutenant General), born 25.8.1956. Member of the security forces and complicit in forming or directing repressive state policy. 19. Chiweshe, George Chairman, ZEC (Supreme Court Judge and Chairman of the controversial delimitation committee), born 4.6.1953. Ties to the government and complicit in forming or directing repressive state policy. 20. Chiwewe, Willard Provincial Governor: Masvingo (former Senior Secretary responsible for Special Affairs in the President's Office), born 19.3.1949. Former member of the Government with ongoing ties and bearing wide responsibility for serious violations of human rights. 21. Chombo, Ignatius Morgan Chininya Minister of Local Government, Public Works and Urban Development, born 1.8.1952. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 22. Dabengwa, Dumiso ZANU (PF) Politburo Senior Committee Member, born 1939. Member of the politburo and as such with strong ties to the Government and its policy. 23. Damasane, Abigail Deputy Minister for Women's Affairs Gender and Community Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 24. Dokora, Lazarus Deputy Minister for Higher and Tertiary Education, born 3.11.1957. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 25. Georgias, Aguy Deputy Minister for Economic Development, born 22.6.1935. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 26. Goche, Nicholas Tasunungurwa Minister of Public Service, Labour and Social Welfare (former Minister of State for National Security in the President's Office), born 1.8.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 27. Gombe, G Chairman, Electoral Supervisory Commission. Shares responsibility for fraudulent elections in 2005. 28. Gula-Ndebele, Sobuza Former Chairman of Electoral Supervisory Commission. Ties to the government and complicit in forming or directing repressive state policy. 29. Gumbo, Rugare Eleck Ngidi Minister of Agriculture (Former Minister of Economic Development), born 8.3.1940. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 30. Hove, Richard ZANU (PF) Politburo Secretary for Economic Affairs, born 1935. Member of the politburo and as such with strong ties to the Government and its policy. 31. Hungwe, Josaya (a.k.a. Josiah) Dunira Former Provincial Governor: Masvingo, born 7.11.1935. Ties to the Government and bearing wide responsibility for serious violations of human rights. 32. Kangai, Kumbirai ZANU (PF) Politburo Committee Member, born 17.2.1938. Member of the politburo and as such with strong ties to the Government and its policy. 33. Karimanzira, David Ishemunyoro Godi Provincial Governor: Harare and ZANU (PF) Politburo Secretary for Finance, born 25.5.1947. Ties to the Government and bearing wide responsibility for serious violations of human rights. 34. Kasukuwere, Saviour Deputy Minister for Youth Development & Employment Creation and ZANU (PF) Politburo Deputy-Secretary for Youth Affairs, born 23.10.1970. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 35. Kaukonde, Ray Provincial Governor: Mashonaland East, born 4.3.1963. Ties to the Government and bearing wide responsibility for serious violations of human rights. 36. Kuruneri, Christopher Tichaona Former Minister of Finance and Economic Development, born 4.4.1949. NB currently in remand. Former member of the Government with ongoing ties. 37. Langa, Andrew Deputy Minister of Environment and Tourism and former Deputy Minister of Transport and Communications. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 38. Lesabe, Thenjiwe V. ZANU (PF) Politburo Committee Member, born 1933. Member of the politburo and as such with strong ties to the Government and its policy. 39. Mabunda, Musarahana, Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 40. Machaya, Jason (a.k.a. Jaison) Max Kokerai Former Deputy Minister of Mines and Mining Development, born 13.6.1952. Former member of the Government with ongoing ties. 41. Made, Joseph Mtakwese State Minister of Agricultural Engineering and Mechanisation (Former Minister of Agriculture and Rural Development), born 21.11.1954. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 42. Madzongwe, Edna (a.k.a. Edina) ZANU (PF) President of Senate, born 11.7.1943. Member of the politburo and as such with strong ties to the Government and its policy. 43. Mahofa, Shuvai Ben Former Deputy Minister for Youth Development, Gender and Employment Creation, born 4.4.1941. Former member of the Government with ongoing ties. 44. Mahoso, Tafataona Chair, Media Information Commission. Ties to the Government and bearing wide responsibility for serious violations of the freedom of expression and media. 45. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950. Member of the Politburo and as such with strong ties to the Government and its policy. 46. Makwavarara, Sekesai Acting Mayor of Harare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 47. Malinga, Joshua ZANU (PF) Politburo Deputy Secretary for Disabled and Disadvantaged, born 28.4.1944. Member of the politburo and as such with strong ties to the Government and its policy. 48. Maluleke, Titus Deputy Minister of Education, Sports and Culture. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 49. Mangwana, Paul Munyaradzi Minister of State for Indigenisation and Empowerment, born 10.8.1961. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 50. Manyika, Elliot Tapfumanei Minister without Portfolio (former Minister of Youth Development, Gender and Employment Creation), born 30.7.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 51. Manyonda, Kenneth Vhundukai Former Deputy Minister of Industry and International Trade, born 10.8.1934. Former member of the Government with ongoing ties. 52. Marumahoko, Reuben Deputy Minister for Foreign Affairs (former Deputy Minister for Home Affairs), born 4.4.1948. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 53. Masawi, Ephrahim Sango Provincial Governor: Mashonaland Central. Ties to the Government and bearing wide responsibility for serious violations of human rights. 54. Masuku, Angeline Provincial Governor: Matabeleland South (ZANU (PF) Politburo, Secretary for Disabled and Disadvantaged), born 14.10.1936. Ties to the Government and bearing wide responsibility for serious violations of human rights. 55. Mathema, Cain Provincial Governor: Bulawayo. Ties to the Government and bearing wide responsibility for serious violations of human rights. 56. Mathuthu, Thokozile Provincial Governor: Matabeleland North and ZANU (PF) Politburo, Deputy Secretary for Transport and Social Welfare. Ties to the Government and bearing wide responsibility for serious violations of human rights. 57. Matiza, Joel Biggie Deputy Minister for Rural Housing and Social Amenities, born 17.8.1960. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 58. Matonga, Brighton Deputy Minister for Information and Publicity, born 1969. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 59. Matshalaga, Obert Deputy Minister of Home Affairs (Former Deputy Minister of Foreign Affairs), born 21 April 1951 in Mhute Kraal  Zvishavane. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 60. Matshiya, Melusi (Mike) Permanent Secretary, Ministry of Home Affairs. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 61. Mavhaire, Dzikamai ZANU (PF) Politburo Committee Member. Member of the politburo and as such with strong ties to the Government and its policy. 62. Mbiriri, Partson Permanent Secretary, Ministry of Local Government, Public Works and Urban Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 63. Midzi, Amos Bernard (Mugenva) Minister of Mines and Mining Development (former Minister of Energy and Power Development), born 4.7.1952. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 64. Mnangagwa, Emmerson Dambudzo Minister of Rural Housing and Social Amenities (former Speaker of Parliament), born 15.9.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 65. Mohadi, Kembo Campbell Dugishi Minister of Home Affairs (former Deputy Minister of Local Government, Public Works and National Housing), born 15.11.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 66. Moyo, Jonathan Former Minister of State for Information and Publicity in the President's Office, born 12.1.1957. Former member of the Government engaged in activities that seriously undermined fundamental freedoms. 67. Moyo, July Gabarari Former Minister of Energy and Power Development (former Minister of Public Service, Labour and Social Welfare), born 7.5.1950. Former member of the Government with ongoing ties. 68. Moyo, Simon Khaya ZANU (PF) Politburo Deputy Secretary for Legal Affairs, born 1945. NB Ambassador to South Africa. Former member of the politburo with ongoing ties to the Government and its policy. 69. Mpofu, Obert Moses Minister for Industry and International Trade (former Provincial Governor: Matabeleland North) (ZANU (PF) Politburo Deputy Secretary for National Security), born 12.10.1951. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 70. Msika, Joseph W. Vice-President, born 6.12.1923. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 71. Msipa, Cephas George Provincial Governor: Midlands, born 7.7.1931. Ties to the Government and bearing wide responsibility for serious violations of human rights. 72. Muchena, Olivia Nyembesi (a.k.a. Nyembezi) Minister of State for Science and Technology in the President's Office (former Minister of State in Vice-President Msika's Office), born 18.8.1946. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 73. Muchinguri, Oppah Chamu Zvipange Minister for Women's Affairs, Gender and Community Development ZANU (PF) Politburo Secretary for Gender and Culture, born 14.12.1958. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 74. Mudede, Tobaiwa (Tonneth) Registrar General, born 22.12.1942. Ties to the Government and complicit in forming or directing state policy. 75. Mudenge, Isack Stanilaus Gorerazvo Minister of Higher Tertiary Education (former Minister of Foreign Affairs), born 17.12.1941. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 76. Mugabe, Grace Born 23.7.1965. Spouse of the Head of Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 77. Mugabe, Sabina ZANU (PF) Politburo Senior Committee Member, born 14.10.1934. Member of the politburo and as such with strong ties to the Government and its policy. 78. Mugariri, Bothwell Senior Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 79. Muguti, Edwin Deputy Minister for Health and Child Welfare, born 1965. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 80. Mujuru, Joyce Teurai Ropa Vice President (former Minister of Water Resources and Infrastructural Development), born 15.4.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 81. Mujuru, Solomon T.R. ZANU (PF) Politburo Senior Committee Member, born 1.5.1949. Member of the politburo and as such with strong ties to the Government and its policy. 82. Mumbengegwi, Samuel Creighton Minister of Finance (Former Minister of State for Indigenisation and Empowerment, born 23.10.1942. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 83. Mumbengegwi, Simbarashe Minister of Foreign Affairs, born 20.7.1945. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 84. Murerwa, Herbert Muchemwa Former Minister of Finance, born 31.7.1941. Former member of the Government with ongoing ties. 85. Musariri, Munyaradzi Assistant Police Commissioner. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 86. Mushohwe, Christopher Chindoti Minister of Transport and Communications (former Deputy Minister of Transport and Communications), born 6.2.1954. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 87. Mutasa, Didymus Noel Edwin Minister of State for National Security, Land Reform and Resettlement in the Office of the President, ZANU (PF). Secretary for Administration, born 27.7.1935. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 88. Mutezo, Munacho Minister for Water Resources and Infrastructural Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 89. Mutinhiri, Ambros (a.k.a. Ambrose) Minister of Youth Development, Gender and Employment Creation, Retired Brigadier. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 90. Mutinhiri, Tracey Deputy Minister for Indigenisation and Empowerment (Former Deputy Speaker of the Senate). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 91. Mutiwekuziva, Kenneth Kaparadza Deputy Minister of Small and Medium Enterprises Development and Employment Creation, born 27.5.1948. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 92. Muzenda, Tsitsi V. ZANU (PF) Politburo Senior Committee Member, born 28.10.1922. Member of the politburo and as such with strong ties to the Government and its policy. 93. Muzonzini, Elisha Brigadier (former Director-General Central Intelligence Organisation), born 24.6.1957. Former member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 94. Mzembi, Walter Deputy Minister for Water Resources and Infrastructural Development, born 16.3.1964. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 95. Ncube, Abedinico Deputy Minister of Public Service, Labour and Social Welfare (former Deputy Minister of Foreign Affairs), born 13.10.1954. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 96. Ndlovu, Naison K. ZANU (PF) Politburo Secretary for Production and Labour, born 22.10.1930. Member of the politburo and as such with strong ties to the Government and its policy. 97. Ndlovu, Richard ZANU (PF) Politburo Deputy Commissariat, born 26.6.1942. Member of the politburo and as such with strong ties to the Government and its policy. 98. Ndlovu, Sikhanyiso Minister of Information and Publicity (Former Deputy Minister of Higher and Tertiary Education), born 20.9.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 99. Nguni, Sylvester Minister of Economic Development (Former Deputy Minister for Agriculture), born 4.8.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 100. Nhema, Francis Minister of Environment and Tourism, born 7.4.1959. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 101. Nkomo, John Landa Speaker of Parliament (former Minister of Special Affairs in the President's Office), born 22.8.1934. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 102. Nyambuya, Michael Reuben Minister for Energy and Power Development (former Lieutenant General, Provincial Governor: Manicaland), born 23.7.1955. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 103. Nyanhongo, Magadzire Hubert Deputy Minister of Transport and Communications. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 104. Nyathi, George ZANU (PF) Politburo Deputy Secretary of Science and Technology. Member of the politburo and as such with strong ties to the Government and its policy. 105. Nyoni, Sithembiso Gile Glad Minister of Small and Medium Enterprises Development and Employment Creation, born 20.9.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 106. Parirenyatwa, David Pagwese Minister of Health and Child Welfare (former Deputy Minister), born 2.8.1950. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 107. Patel, Khantibhal ZANU (PF) Politburo Deputy Secretary for Finance, born 28.10.1928. Member of the politburo and as such with strong ties to the Government and its policy. 108. Pote, Selina M. ZANU (PF) Politburo Deputy Secretary for Gender and Culture. Member of the politburo and as such with strong ties to the Government and its policy. 109. Sakabuya, Morris Deputy Minister for Local Government, Public Works and Urban Development. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 110. Sakupwanya, Stanley ZANU (PF) Politburo Deputy Secretary for Health and Child Welfare. Member of the politburo and as such with strong ties to the Government and its policy. 111. Samkange, Nelson Tapera Crispen Provincial Governor: Mashonaland West. Ties to the Government and bearing wide responsibility for serious violations of human rights. 112. Sandi or Sachi, E. (?) ZANU (PF) Politburo Deputy Secretary for Women's Affairs. Member of the politburo and as such with strong ties to the Government and its policy. 113. Savanhu, Tendai ZANU (PF) Deputy Secretary for Transport and Social Welfare, born 21.3.1968. Member of the politburo and as such with strong ties to the Government and its policy. 114. Sekeramayi, Sydney (a.k.a. Sidney) Tigere Minister of Defence, born 30.3.1944. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 115. Sekeremayi, Lovemore Chief Elections Officer. Ties to the Government and complicit in forming or directing oppressive state policy. 116. Shamu, Webster Minister of State for Policy Implementation (former Minister of State for Policy Implementation in the President's Office), born 6.6.1945. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 117. Shamuyarira, Nathan Marwirakuwa ZANU (PF) Politburo Secretary for Information and Publicity, born 29.9.1928. Member of the politburo and as such with strong ties to the Government and its policy. 118. Shiri, Perence Air Marshal (Air Force), born 1.11.1955. Member of the security forces and complicit in forming or directing oppressive state policy. 119. Shumba, Isaiah Masvayamwando Deputy Minister of Education, Sports and Culture, born 3.1.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 120. Sibanda, Jabulani Former Chair, National War Veterans Association, born 31.12.1970. Ties to the Government and complicit in forming or directing oppressive state policy. 121. Sibanda, Misheck Julius Mpande Cabinet Secretary (successor to No. 127 Charles Utete), born 3.5.1949. Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 122. Sibanda, Phillip Valerio (a.k.a. Valentine) Commander Zimbabwe National Army, Lieutenant General, born 25.8.1956. Member of the security forces and complicit in forming or directing oppressive state policy. 123. Sikosana, Absolom ZANU (PF) Politburo Secretary for Youth Affairs. Member of the politburo and as such with strong ties to the Government and its policy. 124. Stamps, Timothy Health Advisor in the Office of the President, born 15.10.1936. Ties to the Government and complicit in forming or directing oppressive state policy. 125. Tawengwa, Solomon Chirume ZANU (PF) Politburo Deputy Secretary for Finance, born 15.6.1940. Member of the politburo and as such with strong ties to the Government and its policy. 126. Udenge, Samuel Minister of State for State Enterprises (Former Deputy Minister of Economic Development). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 127. Utete, Charles Chairman of the Presidential Land Review Committee (former Cabinet Secretary), born 30.10.1938. Ties to the Government and complicit in forming or directing oppressive state policy. 128. Veterai, Edmore Senior Assistant Police Commissioner, Officer Commanding Harare. Member of the security forces and bearing wide responsibility for serious violations of the freedom of peaceful assembly. 129. Zimonte, Paradzai Prisons Director, born 4.3.1947. Member of the security forces and complicit in forming or directing oppressive state policy. 130. Zhuwao, Patrick Deputy Minister for Science and Technology (NB Mugabe's nephew). Member of the Government and as such engaged in activities that seriously undermine democracy, respect for human rights and the rule of law. 131. Zvinavashe, Vitalis Politburo, Indigenisation and Empowerment Committee in the party, born 27.9.1943. Former member of the security forces and complicit in forming or directing repressive state policy and member of politburo.